NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                            No. 17-1182
                            ___________

                        CHAULA S. BHATT,
                                      Appellant

                                 v.

    JOHN J. HOFFMAN, Former NJ AG; AT&T INC, And Nationwide AT&T
      Subsidiaries; ATTORNEY DENNIS M. GALVIN, Glenwood Attorney;
    PLANET ASSOCIATES INC., NJ; COLLABERA INC., NJ; AFFILIATES
     OF AT&T; MICHAEL CHIRICO, HR Director; STEPHANIE SERPICO,
 HR Associate; CHRISTOPHER HEALY, VP Planet Associates, Inc.; EDWARD
   AMOROSO, AT&T SVP; MICHAEL ZINNIKAS, AT&T Director; PETER
     WARSHAW, Former Prosecutor; PAULA DOW, Former NJ AG; PERTH
    AMBOY MUNICIPALITY; PERTH AMBOY MAYOR; EMERY TOTH,
  Perth Amboy Magistrate; DET. M. VALERA; PERTH AMBOY UNKNOWN
LIEUTENANT; MIDDLESEX COUNTY PROBATION CHIEF; MIDDLETOWN
MUNICIPALITY; MIDDLETOWN MAYOR; MIDDLETOWN PROSECUTORS;
    MAYOR GERALD SCHARFENBERGER; MAGISTRATE RICHARD B.
 THOMPSON; CHRISTOPHER PORRINO, New Jersey Current AG; ANDREW
 CUREY, Middlesex County Prosecutor; CHRISTOPHER G., Monmouth County
   Prosecutor; PROSECUTOR EMILY CARTMELL; NAMED MONMOUTH
     COUNTY PROSECUTORS; PROSECUTOR NICOLE WALLACE; MS.
 SUE KENT; GRACE H. PARK, Union County Prosecutor; KYLE LOSCASIO,
    Middlesex Probation Officer; ALL DEFENDANTS TO CLAIM 9 TO THIS
         SUIT; MIDDLESEX COUNTY CORRECTIONAL INSTITUTE;
         NAMED MCCI DEFENDANTS; MRS. HUTTONLOCH, MCCI
     Guard; NJ COMMISSIONER OF CORRECTION; COMMISSIONER OF
 DMV-NJ; KEY AUTO BODY SHOP; AL'S TOWING, INC.; RICK FUENTES,
NJ Police Chief; ALDERCREST INC; GLENWOOD APARTMENTS & COUNTY
       CLUB; OLD BRIDGE MUNICIPALITY; MAYOR HENRY OWEN;
     UNKNOWN OLD BRIDGE MAGISTRATE; ALL CAR TOWING, INC.
                    ____________________________________
                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-15-cv-00005)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 3, 2017
             Before: SHWARTZ, KRAUSE and RENDELL, Circuit Judges

                            (Opinion filed: November 7, 2017)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Chaula S. Bhatt appeals from the order of the District Court dismissing her

amended complaint. We will vacate and remand for further proceedings.

                                             I.

       Bhatt formerly worked in some capacity for AT&T, Inc. She initiated this action

against AT&T and 10 other defendants by filing pro se a 112-page complaint (exclusive

of exhibits) asserting 75 claims. She alleged, among other things, that AT&T wrongfully

terminated her and then conspired with numerous other defendants to subject her to

wrongful criminal prosecutions and deprive her of other employment opportunities.

       Bhatt filed her complaint in forma pauperis, so the District Court screened it

before service of process pursuant to 28 U.S.C. § 1915(e)(2)(B). The District Court then

dismissed it without prejudice and with leave to amend for failure to comply with the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
pleading requirements of Fed. R. Civ. P. 8(a). In doing so, the District Court briefly set

forth the requirements of Rule 8(a), but it did not explain why it deemed Bhatt’s

complaint deficient or otherwise provide her with any guidance on how she could amend.

       Bhatt initially did not file an amended complaint. Instead, she later filed a motion

for leave to file an untimely amendment on the ground that she never received the

District Court’s order. Bhatt’s action was assigned to the Honorable Peter G. Sheridan,

who held a hearing on Bhatt’s motion. At that hearing, Judge Sheridan advised Bhatt

that, “due to some personal issues, I have a conflict of interest with [defendant] Attorney

General Hoffman. So, as a result, I can’t make a ruling on your case right now, I need to

forward this to another judge to make a decision.” (ECF No. 23 at 5.) Judge Sheridan

also stated that “I’ve recused myself.” (Id.) According to Bhatt, however, Judge

Sheridan later informed her that he was not “allowed” to recuse himself after taking a

telephone call. The transcript of the hearing does not reflect that development.

       In any event, Judge Sheridan did not recuse himself and instead granted Bhatt’s

motion and continued to preside over this case. A Magistrate Judge later directed Bhatt

to file an amended complaint, which Bhatt did. 1 Bhatt’s amended complaint is 75 pages


1
 Shortly before filing her amended complaint, she also filed a virtually identical
complaint at D.N.J. Civ. No. 3-16-cv-03715, which remains pending. That action has
been assigned to three different District Judges and is currently assigned to the Honorable
Michael A. Shipp. One of his predecessor judges permitted service of the complaint
before screening. In response, one defendant filed an answer and five defendants or
groups of defendants filed motions to dismiss. Bhatt responded by filing an amended
complaint, which mooted those filings. Judge Shipp has indicated that he will not permit
service of the amended complaint, and that defendants thus need not respond, before he
screens it.


                                             3
long (exclusive of exhibits). This time, she named 28 defendants and asserted 21

separate claims. Judge Sheridan screened the amended complaint and dismissed that

complaint too for failure to comply with Rule 8(a), this time with prejudice.

       Bhatt filed a notice of appeal and, believing that her notice was untimely, a motion

to extend or reopen the time to appeal under Fed. R. App. P. 4(a)(5) and 4(a)(6). She also

filed a motion to disqualify Judge Sheridan. Judge Sheridan granted Bhatt’s motion to

extend or reopen the time to appeal but denied her motion for disqualification. In doing

so, Judge Sheridan wrote that Bhatt’s motion for disqualification was “denied in part,”

but he provided no explanation. (It is possible that Judge Sheridan provided some

explanation during a proceeding that he conducted that same day, but the proceeding has

not been transcribed.) Our Clerk stayed this appeal pending the District Court’s ruling on

Bhatt’s Rule 4(a)(5)/4(a)(6) motion, and this appeal is now ripe for disposition.

                                            II.

       Bhatt’s notice of appeal is timely, 2 and we have jurisdiction under 28 U.S.C. §

1291. We review the dismissal of a complaint under Rule 8 for abuse of discretion. See




2
  The District Court dismissed Bhatt’s amended complaint by order docketed December
14, 2016. That order does not comply with the separate document rule because it
includes both a recitation of the background and the District Court’s reasoning. See In re
Cendant Corp. Sec. Litig., 454 F.3d 235, 242-44 (3d Cir. 2006). Thus, the order was not
deemed entered until 150 days later, or on May 15, 2017 (May 13 being a Saturday). See
Fed. R. App. P. 4(a)(7)(A)(ii). Bhatt filed her notice of appeal before that on January 20,
2017, and it was effective then. See Fed. R. App. P. 4(a)(7)(B). Bhatt thus did not
require relief from the deadline to appeal. Even if she did, her appeal would be timely
because the District Court’s order granting such relief complied with the applicable time
limitations. See Bowles v. Russell, 551 U.S. 205, 213 (2007).
                                             4
In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). Bhatt argues that the

District Court abused its discretion in this case. We are constrained to agree.

       Rule 8 requires, inter alia, “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of this rule is to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). Thus, dismissal for violation of Rule 8 “is usually confined to

instances in which the complaint is so verbose, confused and redundant that its true

substance, if any, is well disguised.” Hearns v. San Bernardino Police Dep’t, 530 F.3d

1124, 1131 (9th Cir. 2008) (quotation marks omitted); see also Simmons v. Abruzzo, 49

F.3d 83, 86 (2d Cir. 1995) (stating same).

       In this case, although Bhatt’s amended complaint is long and repetitive in some

respects, it is clearly written, logically organized, and clearly reveals the nature of her

claims. See Hearns, 530 F.3d at 1132 (reversing Rule 8 dismissal of 81- and 61-page

complaints for similar reasons). Most of Bhatt’s amended complaint, for example,

consists of a section titled “causes of action.” (ECF No. 17 at 31-71.) In that section,

Bhatt separately labels her claims and, for the most part, clearly identifies them and the

defendants to which they relate, often in only one or two pages per claim.

       As for the claims themselves, Bhatt alleges that AT&T wrongfully terminated her

employment after certain of its employees defamed and apparently discriminated against

her. She further alleges that AT&T then interfered with other employment opportunities

and filed false criminal charges against her for terroristic threats and other crimes. Those

                                               5
charges resulted in at least one conviction, which Bhatt contends was wrongful. She also

claims that, during this process, she was wrongfully arrested, subjected to illegal

searches, maliciously prosecuted, unlawfully held without bail, assaulted in a correctional

institution, and unlawfully transferred to a psychiatric facility where she was medicated

against her will. She further claims that, as a result of this process, certain defendants

confiscated two of her cars and personal property contained in her apartment, which she

characterizes as a taking without compensation. Bhatt raises some other claims as well.

       We express no opinion on the merits of these claims except to note that, while

some of them appear delusional and suffer from obvious defects, others do not or

conceivably could be cured by amendment. For Rule 8 purposes, however, Bhatt’s

amended complaint provides sufficient notice of these claims. Indeed, in Bhatt’s action

at D.N.J. Civ. No. 3-16-cv-03715, six defendants or groups of defendants were able to

answer or move to dismiss her virtually identical complaint. (D.N.J. Civ. No. 3-16-cv-

03715, ECF Nos. 27, 44, 48, 50, 60, 64.) Although some of those defendants invoked

Rule 8, all of them were able to identify and assert defenses to Bhatt’s claims against

them. These responses further suggest that her amended complaint in this action

provided sufficient notice of her claims. See Simmons, 49 F.3d at 88.

       In concluding otherwise, the District Court did not identify any of Bhatt’s claims.

The District Court should have done so before dismissing Bhatt’s amended complaint

with prejudice, particularly in light of her pro se status. See Alston v. Parker, 363 F.3d

229, 234 (3d Cir. 2004); Simmons, 49 F.3d at 87. Instead, the District Court noted the

length of the amended complaint, identified some of the defendants, and wrote that “this

                                              6
Court cannot determine how all of these parties are realistically related to a single nucleus

of facts.” (ECF No. 19 at 3.) This statement suggests a concern with the possible

misjoinder of claims or parties under Fed. R. Civ. P. 18 and 20, which the District Court

is free to address on remand. It does not, however, state a basis to dismiss the amended

complaint for failure to comply with Rule 8.

       Neither does the length of the amended complaint. As other courts have

recognized, “verbosity or length is not by itself a basis for dismissing a complaint based

on Rule 8(a).” Hearns, 530 F.3d at 1131 (collecting cases); cf. In re Westinghouse, 90

F.3d at 703 (affirming dismissal without prejudice of an “unnecessarily complicated and

verbose” 240-page counseled complaint that plaintiffs had failed to sufficiently narrow

through “two rounds of difficult motions”). To the contrary, “Rule 8(a)(2) speaks of a

short and plain statement of each claim, not a short and plain pleading. Hence, in the

context of a multiparty, multiclaim complaint each claim should be stated as succinctly

and plainly as possible even though the entire pleading may prove to be long and

complicated by virtue of the number of parties and claims.” 5 Charles Alan Wright et al.,

Federal Practice and Procedure § 1217 (3d ed. 2017). Bhatt’s amended complaint,

though long and complex, is clear enough to provide notice of her claims. Thus, the

District Court should not have dismissed it under Rule 8.

       Three final issues warrant discussion. First, Bhatt argues that Judge Sheridan

should have recused himself from this proceeding. She has not appealed from Judge

Sheridan’s denial “in part” of her post-judgment recusal motion and we do not have a

basis to direct the assignment of this matter to a different District Judge on remand

                                               7
without knowing Judge Sheridan’s reasons for ultimately declining to recuse himself.

We trust, however, that Judge Sheridan will address this issue if warranted on remand.

       Second, and as previously noted, Bhatt’s virtually identical action at D.N.J. Civ.

No. 3-16-cv-03715 remains pending before a different District Judge, who is screening

Bhatt’s amended complaint before service of process. Given the similarity between the

two actions, the District Court may wish to consolidate them.

       Finally, although we conclude that Bhatt’s amended complaint is sufficient under

Rule 8, we are cognizant of the challenges that complaints of this kind pose both to the

defendants and the District Court. The District Court has certain remedial tools at its

disposal, such as striking surplusage from the complaint or excusing defendants from

answering surplus paragraphs or paragraphs that do not apply to them. See Hearns, 530

F.3d at 1132. We also reiterate that we express no opinion on the merits of Bhatt’s

amended complaint and that nothing said herein would preclude the District Court, either

on screening under 28 U.S.C. § 1915(e)(2)(B) or on motions of the defendants, from

dismissing any claims that are subject to dismissal.

                                            III.

       For these reasons, we will vacate the judgment of the District Court and remand

for further proceedings. Bhatt’s request in her brief that we waive the District Court’s

PACER fees is denied. 3



3
 Bhatt filed a motion for waiver of the PACER fees in D.N.J. Civ. No. 3-16-cv-03715,
and the District Court denied it. That ruling is beyond the scope of this appeal, and we
decline to construe Bhatt’s request as a mandamus petition.
                                             8